Citation Nr: 0920170	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for left ear hearing 
loss and/or ruptured ear drums.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to in-service herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1974.  
He served aboard a naval ship in the waters off the coast of 
the Republic of Vietnam and received the Vietnam Service 
Medal (VSM).  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO denied entitlement to service 
connection for PTSD, migraine headaches, hearing 
loss/ruptured eardrums, and for diabetes mellitus, type II.

In April 2007, the Veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.  According to 
the hearing transcript, there was some discussion of whether 
the issue of entitlement to service connection for PTSD 
included a claim of service connection for an acquired 
psychiatric disorder, other than PTSD; however, upon further 
review of the record, it does not appear that the issue of 
service connection for an acquired psychiatric disorder, 
other than PTSD, has been adjudicated by the RO, and as such, 
the Board has no jurisdiction to address the issue of 
entitlement to service connection for an acquired psychiatric 
disorder at this time.  

In an August 2007 decision, the Board denied service 
connection for migraine headaches.  The issues of service 
connection for PTSD and hearing loss/ruptured ear drums were 
remanded by the Board to the RO, via the Appeals Management 
Center (AMC).  The issue of service connection for diabetes 
mellitus, type II, to include as secondary to in-service 
herbicide exposure was deferred, in light of a stay imposed 
by VA's Secretary, pending the outcome of the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Once that decision was issued, the Haas matter was settled, 
the stay was lifted, and the Board may now proceed with the 
appeal.  

In March 2007, the Veteran submitted a new claim of service 
connection for sleep apnea, to include as secondary to PTSD.  
The issue is once again referred to the RO for appropriate 
action.  

In a September 2008 rating decision, the RO granted service 
connection for right ear hearing loss and bilateral tinnitus.  
As such, the only issue currently on appeal with regard to 
the ears is entitlement to service connection for left ear 
hearing loss.  

The issue of entitlement to service connection for PTSD has 
been recharacterized as an acquired psychiatric disorder, to 
include PTSD; it is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss 
disability for VA purposes, and any mild hearing loss shown 
over the last decade was less likely than not incurred in 
service or a result of any disease or injury in service.  

2.  The Veteran did not serve in the country of Vietnam or 
the waters immediately off shore, and preponderance of the 
evidence is against a finding that the Veteran ever stepped 
foot in Vietnam during service.  

3.  Diabetes mellitus was not manifested during the Veteran's 
active duty service or for several years after service, nor 
is it otherwise related to service, to include due to alleged 
in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection, and the relative duties of VA and the 
claimant to obtain evidence. 

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for left ear hearing loss and 
diabetes mellitus are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
That notwithstanding, the RO did cure the defect by sending 
another duty-to-assist letter to the Veteran in September 
2007 that cured any prior defect with regard to the content 
of the notice.  The claims were readjudicated in September 
2008.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran and his representative have, based on the hearing 
testimony, demonstrated their understanding of the 
evidentiary requirements.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations when appropriate, obtained medical opinions as 
to the etiology and severity of disabilities when 
appropriate, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection a left ear hearing loss, 
and diabetes mellitus.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss and 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

In a September 2008 rating decision, service connection for a 
right ear hearing loss and bilateral tinnitus was granted, 
but service connection for left ear hearing loss remained 
denied.  

The Veteran's service enlistment physical from March 1971 
revealed the following audiogram results for the left ear:  
Pure tone thresholds, in decibels, were 20 at 500 Hz; 30 at 
1000 Hz; 20 at 2000 Hz; 15 at 3000 Hz and 15 at 4000 Hz.  
Service treatment records (STR's) show treatment for otitis 
media of the right ear, but not the left.  The Veteran's 
March 1974 discharge physical reveals that the Veteran's 
hearing was assessed by a whispered voice test, not an 
audiogram.  A score of 15/15 was noted for both ears.  

A January 2005 VA audiology consult revealed the following 
audiometric findings for the left ear:  Pure tone thresholds 
in decibels were 25 at 500 Hz; 20 at 1000 Hz; 25 at 2000 Hz; 
30 at 3000 Hz; and 30 at 4000 Hz.  The diagnosis was 
borderline normal sloping to mild high frequency 
sensorineural hearing loss, left ear.  Word recognition 
ability was excellent.  

A March 2007 audiological examination revealed the following 
audiometric findings for the left ear:  25 at 500 Hz; 25 at 
1000 Hz; 25 at 2000 Hz; 30 at 3000 Hz; and 35 at 4000 Hz.  
The results in the left ear revealed normal hearing through 
2000 Hz sloping to a mild hearing loss.  

The grant of service connection for the right ear hearing 
loss was, in part, based on the results of a VA audiological 
examination conducted in May 2008.  That examiner indicated 
that the Veteran had a mild right ear hearing loss that was 
at least as likely as not service-related; but the Veteran 
did not have a hearing loss in the left ear.  

Importantly, the examiner indicated that he reviewed the 
Veteran's claims file, including the STR's, as well as prior 
VA examinations.  The examiner also indicated that he 
reviewed the August 2007 Board remand.  Finally, the examiner 
specifically referred to the results of prior VA audiology 
exams, as summarized hereinabove.  

On examination of the left ear, pure tone thresholds in 
decibels were 25 at 500 Hz; 25 at 1000 Hz; 25 at 2000 Hz; 30 
at 3000 Hz; and 30 at 4000 Hz.  Speech recognition score was 
94 percent in the left ear.  The left ear drum and ear canal 
were normal, and the lack of significant pure tone air/bone 
gaps, as well as normal tympanogram and otoscopic findings 
were indicative of normal middle ear function.  The doctor 
noted sensorineural hearing loss in both ears.  The examiner 
noted that the Veteran's test results were judged to be of 
fair to good reliability, and they were consistent with prior 
test results.  The pure tone air and bone condition test 
results for the left ear showed borderline normal hearing at 
500 Hz through 2000 Hz, sloping to a mild sensorineural 
hearing loss at 3000 Hz through 8000 Hz.  However, the 
examiner specifically noted that the hearing loss in the left 
ear was not disabling, pursuant to 38 C.F.R. § 3.385.  
Moreover, the examiner opined that the Veteran, less likely 
than not, experienced a significant threshold shift in 
hearing during the period of service.  Although the examiner 
admitted that a whispered voice test at discharge would not 
allow some hearing loss to be ruled out, the current VA 
examinations show only 12 dB shift in hearing averaged at 
2000 Hz, 3000 Hz, and 4000Hz, compared with the enlistment 
physical hearing results 35 years earlier.  Given that there 
had only been a 12 dB shift in the last 35 years, the 
examiner opined that it was less likely than not that there 
was a significant threshold shift averaging 10 dB during the 
three year period of service.  Likely contributors to the 
present left hearing loss included natural progression, 
idiopathic causes, possible occupational noise exposure as a 
construction worker and as a street maintenance worker.  

In sum, the examiner first noted that the Veteran's mild left 
ear hearing loss did not meet the threshold requirements to 
be considered a hearing loss disability for VA purposes.  
Then, the examiner also opined that any mild, non-disabling 
hearing loss was not related to service.  

It is acknowledged that the VA examinations of January 2005 
and March 2007 and May 2008 did show, albeit barely, a mild 
hearing loss at the higher decibels; however, such hearing 
loss does not meet the threshold requirements under 38 C.F.R. 
§ 3.385.  Moreover, the examiner in May 2008 specifically 
opined that any mild hearing loss was less likely than not 
related to service.  

The evidence in this case does not establish a current 
hearing loss disability for VA purposes for which service 
connection may be established.  The preponderance of the 
evidence is against the claim of service connection for 
hearing loss; there is no doubt to be resolved; and service 
connection for hearing loss is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Diabetes Mellitus, Type II

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  
"Service in the Republic of Vietnam" includes service in 
the waters off shore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116.; 38 C.F.R. 
§ 3.307(a)(6)(iii).

Regulations further provide, in pertinent part, that if a 
Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The Veteran alleges that he is entitled to service connection 
for diabetes mellitus on a presumptive basis, due to presumed 
Agent Orange exposure during his time spent in Vietnam.  
However, he admits that he never served in Vietnam.  He 
states that he served on a naval ship off the shores of 
Vietnam, close enough to the shore that he could see the 
country.  The Veteran also noted that he was exposed to 
helicopters and aircraft that had been in-country and which 
had landed aboard their ship.

The Veteran's personnel file confirms that the Veteran served 
aboard the USS Butte during the Vietnam era.  However, there 
is no indication that the Veteran stepped foot on land in 
Vietnam.  Moreover, although the Veteran could "see" the 
country of Vietnam from his ship, he had not provided any 
evidence that the ship was close enough to land to be 
considered "in the waters off shore."  The Veteran has not 
alleged that he was, for example, in a small raft or canoe 
that came ashore, or in a river boat in the Mekong Delta or 
the like.  

In later statements, including an October 2007 statement, the 
Veteran asserted that he went ashore as a rigger in Hiphong 
Harbor, Vietnam.  The Veteran is certainly competent to state 
that he "stepped foot" in Vietnam; however, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This includes weighing the inconsistency 
of the Veteran's lay statements against the objective service 
personnel records.

The contentions of the Veteran are not corroborated by any of 
the objective evidence of record, and when weighed against 
the other evidence of record, or the lack thereof, the 
allegation that the Veteran stepped foot on Vietnam soil 
carries little probative value.  The allegations of the 
Veteran when weighed against the complete lack of 
verification from the service personnel records, tends to 
show a lack of credibility.  The Board places significant 
probative value on the absence of any documentation of a 
stopover in Vietnam.  

In the present case, the absence of documented service in 
Vietnam is found to be more probative than the Veteran's 
assertions, given the absence of any objective findings that 
the Veteran stepped foot in Vietnam.  The statements of the 
Veteran lack credibility because they are inconsistent with 
the other evidence of record, which tends to show that the 
Veteran did not step foot in Vietnam during service.  
Similarly, he has not provided any evidence to corroborate 
his statements.

Without sufficient credible evidence that the Veteran stepped 
foot in Vietnam, exposure to in-service herbicides may not be 
presumed; thus, in turn, the Veteran's diabetes mellitus may 
not be presumed to have been incurred as a result of in-
service herbicide exposure.  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  

As noted above, service connection for diabetes mellitus can 
also be granted on a presumptive basis if it is manifest to a 
compensable degree within one year of discharge from service.  
The Veteran was discharged from service in March 1974.  
According to a September 2003 statement, the Veteran was a 
"newly diagnosed diabetic" at that time.  Thus, it appears 
that the Veteran did not develop diabetes until sometime in 
2003, many years after discharge from service.  Since the 
Veteran's diabetes mellitus did not become manifest until 
nearly 20 years after discharge from service, service 
connection cannot be granted on a presumptive basis.

Regarding service connection on a direct basis, the Veteran's 
STR's contain no findings attributed to diabetes mellitus.  
Although the Veteran alleges that his diabetes mellitus is 
due to herbicide exposure in Vietnam in 1973/74, there is 
nothing in the Veteran's claims file to support a diagnosis 
of diabetes, or any symptoms related thereto prior to 2003.  
The Veteran's diagnosis of diabetes mellitus came nearly 
three decades after discharge from service, and his alleged 
exposure to Agent Orange.  

The lack of any post-service medical records showing a 
diagnosis of, and/or treatment for diabetes mellitus until 
2003 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for diabetes mellitus must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for diabetes mellitus is denied.  


REMAND

The Veteran maintains that service connection is warranted 
for PTSD.  He asserts that he was physically and mentally 
abused while serving aboard the USS Butte during service.  
None of the Veteran's reported stressors have been 
corroborated.  

In July 2003, the Veteran presented for an initial 
psychiatric evaluation at a private clinic in Ohio.  He 
reported that people got on his nerves, that he was not able 
to deal with small stupid things.  He also reported trouble 
sleeping, feelings of paranoia, anger, and worry.  He was 
irritable.  The diagnosis was dysthymia, as well as PTSD.  An 
August 2003 private neurology report notes a diagnosis of 
anxiety disorder, as well as PTSD.  A September 2003 private 
progress note reveals a diagnosis of dysthymia, as well as 
PTSD.  A November 2004 VA treatment record notes a diagnosis 
of adjustment disorder with depressed mood.  

Importantly, the criteria necessary to establish service 
connection for PTSD differ from that necessary to establish 
service connection for other psychiatric disabilities.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The Veteran's DD Form 214 and other personnel records in the 
claims file do not show that the Veteran engaged in combat 
with the enemy.  The Veteran did not receive a military award 
that denotes participation in combat, and the Veteran was not 
injured in combat.  

Similarly, the Veteran's service treatment records (STR's) 
are negative for complaints, findings or diagnosis of PTSD 
and they do not reveal that the Veteran was treated for a 
combat-related injury.  The Veteran maintains that he was 
treated with Valium in service; however, that is not 
documented in the STR's.  Additionally, the Veteran asserted 
that he was physically assaulted and abused during service, 
which led to his PTSD.  The Veteran explained, however, that 
his PTSD began after service and that he did not tell anyone 
about the abuse during service.  The STR's and personnel 
records do not show that the Veteran was treated for, or 
complained of, symptomatology typically associated with PTSD 
such as insomnia, depression, excessive worry, loss of 
memory, or nervous trouble of any sort until many years 
following discharge from service.  

As the Veteran did not engage in combat with the enemy, 
corroboration of the veteran's claimed stressors is necessary 
to support a diagnosis of PTSD.  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

The record in this case reflects that the Veteran has a 
diagnosis of PTSD; however, the diagnosis is not based on any 
corroborated stressor related to service. 

There is no evidence that the Veteran engaged in combat with 
the enemy.  The Veteran has not provided verifiable 
stressors, and none of the Veteran's claimed stressors have 
been independently corroborated.  

Although the Veteran's claims file reveals that he is being 
treated for PTSD at a VA medical facility, service connection 
may not be granted for PTSD unless all of the requirements of 
38 C.F.R. § 3.304(f) have been fulfilled, including credible 
supporting evidence of the occurrence of the claimed 
stressors on which the diagnosis of PTSD was based by the 
psychiatrist, psychologist, or other mental health 
professional who rendered it.  The diagnosis of PTSD which 
the appellant received years after his separation from active 
service, by itself, does not entitle him to an allowance of 
service connection for PTSD in the absence of any credible 
supporting evidence of record of his claimed in-service 
stressors.

However, as noted above, the Veteran also has a diagnosis of 
dysthymia, depression, and anxiety disorder.  In Clemons v. 
Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per curiam order), 
the Court of Appeals for Veterans Claims (CAVC) pointed out 
that a specific claim for service connection for PTSD (one in 
which the Veteran specifically requested service connection 
for PTSD, but the medical record includes diagnoses of an 
anxiety disorder and a schizoid disorder) may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder, particularly when the 
Veteran's symptoms are the same for both diagnoses.  The 
Court pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render..." 
when determining what his actual claim may be.

The CAVC found that, "[i]t is not only the reasonable 
expectations of the appellant or the particular language of 
the claim form that supports that the Board should have 
considered alternative current conditions within the scope of 
the filed claim.  The medical evidence submitted in support 
of the claim clearly raised the issue of the nature of the 
appellant's current mental condition ..."  The CAVC stated that 
"the appellant's diagnoses of anxiety disorder NOS and 
schizoid disorder, which arise from the same symptoms for 
which he was seeking benefits, do not relate to entirely 
separate claims not yet filed by the appellant.  Rather, the 
CAVC pointed out that these diagnoses should have been 
considered to determine the nature of the appellant's current 
condition relative to the claim he did submit."

Thus, in light of the holding in Clemons, the Veteran's 
additional diagnoses of dysthymia, anxiety disorder and 
depression must be considered as part of the underlying claim 
of service connection for PTSD.  As such, the issue has been 
recharacterized on the title page of this decision, and 
additional development is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action

1.  Obtain all available VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
acquired psychiatric disorder (dysthymia, 
anxiety, depression, and PTSD) including 
if possible, any treatment provided prior 
to 2003.  

2.  Schedule the Veteran for a VA 
psychiatric examination and any other 
necessary psychological testing to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorders previously diagnosed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should elicit 
from the Veteran and record a full 
clinical history referable to the claimed 
psychiatric disorders.  The examiner 
should first identify which, if any, 
acquired psychiatric disorders currently 
exist, and should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current acquired psychiatric disorder had 
its onset during service, or within the 
first post-service year, based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the service treatment records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  












The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


